Citation Nr: 1543145	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-04 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a spastic stomach, to include irritable bowel syndrome (IBS).  

2.  Entitlement to a rating in excess of 50 percent for anxiety disorder.  

(The issue of whether an overpayment of compensation and pension benefits in the amount of $19,334.00 was validly created is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A Board hearing was held in October 2014.  A transcript is of record.  

The issue of entitlement to service connection for blurry vision in the left eye has been raised by the record in a June 1994 claim.  The issue of entitlement to service connection for bowel incontinence, to include as secondary to a spastic stomach, to include IBS, has been raised by the record in a May 2012 statement.  The issues of entitlement to service connection for blurry vision in the left eye and entitlement to service connection for bowel incontinence, to include as secondary to a spastic stomach, to include IBS, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Remand is required to afford the Veteran a new VA examination to evaluate his service-connected spastic stomach with IBS, to obtain outstanding medical records, and to provide the Veteran a Statement of the Case (SOC) regarding the issue of entitlement to a rating in excess of 50 percent for anxiety disorder.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected spastic stomach with IBS December 2007.  VA treatment records and the Veteran's October 2014 hearing testimony indicate a worsening of that disability since December 2007.  Accordingly, he should be afforded a new VA examination. 

The record indicates that there are outstanding treatment records from VA and private facilities/providers which are potentially pertinent to the appeal.  On remand, outstanding pertinent records from the following facilities/providers should be obtained:  any outstanding records from the Southeast Louisiana Veterans Healthcare System, to include the Baton Rouge Community Based Outpatient Clinic (CBOC) (as outlined in greater detail below), an upper GI series dated around 1999 (as referenced in a February 2001 VA treatment record),  records from the Veteran's private physician (as referenced in a February 2001 VA treatment record), a December 2001 colonoscopy report (as referenced in a June 2002 VA treatment record), a 2004 colonoscopy report (as referenced in a February 2008 VA treatment record), and any additional records from Our Lady of the Lake Hospital, to include additional records dated in October 2006 (as referenced during VA treatment in October 2006) and records dated in March or April 2007 (as referenced in a December 2007 VA examination report).  

In addition the claims file includes a January 1995 private treatment record which reports that the Veteran had been followed up with VA services for vocational services, job reentry, and vocational reentry; however, a VA vocational rehabilitation folder is not of record.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.  

Additionally, the record reflects that the Veteran was previously in receipt of supplemental security income (SSI) benefits.  During VA treatment in December 2003, the Veteran reported that his SSI benefits were discontinued when he started receiving non-service-connected pension.  During VA treatment in November 2009, the Veteran indicated that he needed a letter to take with him to an SSA hearing in two weeks.  In his February 2010 VA Form 9, the Veteran indicated that he had appealed an SSA decision.  A December 2011 VA treatment record indicates that the Veteran's SSA claim was pending.  The RO requested the Veteran's SSA records in May 1997.  The request for records was returned in August 1997, with a handwritten note indicating that there was no record of a claim for the Veteran's Social Security Number.   The more recent evidence of record, however, indicates that additional SSA records are available.  These should be obtained on remand.  

In the March 2015 rating decision, the RO continued a 50 percent rating for anxiety disorder.  The Veteran filed a Notice of Disagreement (NOD) with regard to the evaluation of his disability later that month.  By filing a timely NOD, the Veteran has initiated appellate review on the claim for entitlement to a rating in excess of 50 percent for anxiety disorder.  Since the AOJ has not yet issued a Statement of the Case (SOC) in this matter, however, the Board must remand the claim for issuance of an SOC.  38 C.F.R. § 19.9(c) (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC as to the issue of entitlement to a rating in excess of 50 percent for anxiety disorder.  The Veteran should be advised of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order. 

2.  Obtain the following records:  

(1) any outstanding records from the Southeast Louisiana Veterans Healthcare System, to include the Baton Rouge CBOC, to include:

(a) a September 2005 handwritten VA treatment record scanned into VISTA; 

(b) a November 2010 gastrointestinal consultation report from Northlake GI scanned into VISTA;

(c) a January 2011 colonoscopy report from Northlake Endoscopy scanned into VISTA;

(d) a January 2011 report of esophagogastroduodenoscopy (EGD) with biopsy from Northlake Endoscopy scanned into VISTA;

(e) a January 2011 gastrointestinal pathology report from River Parishes Hospital scanned into VISTA;

(f) a September 2014 examination from Gastroenterology Associates scanned into VISTA;

(g) an October 2014 colonoscopy and pathology report from La Endoscopy Center scanned into VISTA, and;

(h) any pertinent treatment records dated since February 2015; 

(2) an upper GI series dated around 1999 (as referenced in a February 2001 VA treatment record);

(3) records from the Veteran's private physician (as referenced in a February 2001 VA treatment record); 

(4) a December 2001 colonoscopy report (as referenced in a June 2002 VA treatment record);

(5) a 2004 colonoscopy report (as referenced in a February 2008 VA treatment record), and; 

(6) any additional records from Our Lady of the Lake Hospital, to include additional records dated in October 2006 (as referenced during VA treatment in October 2006) and records dated in March or April 2007 (as referenced in a December 2007 VA examination report).    

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. Associate with the claims file the Veteran's VA vocational rehabilitation folder.  If such folder is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain from SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

5.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his spastic stomach, to include IBS.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing.  

The examiner should describe all symptoms and manifestations of the Veteran's service-connected spastic stomach and IBS.  The examiner should address whether the Veteran has frequent exacerbations; numerous attacks a year and malnutrition, with health only fair during remissions; marked malnutrition, anemia, and general debility; or with serious complication, such as liver abscess.        

In addition, the examiner should comment upon whether the Veteran's spastic stomach, to include IBS, results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




